DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaoka (JP 2020-034667 A).
Regarding claim 1, Kawaoka discloses an image forming apparatus (X; fig. 1), comprising: an ultrasonic sensor (30); and a processor (36) configured to control the image forming apparatus (X) based on an output signal of the ultrasonic sensor (control unit 36 controls image forming apparatus X based on an estimated atmospheric pressure determined from an output signal of ultrasonic sensor 30; ¶ [0041]), wherein the processor (36) is configured to estimate a barometric pressure based on the output signal of the ultrasonic sensor (30) and determine an image forming condition based on the estimated barometric pressure (control unit 36 estimates an atmospheric pressure based on the output signal of ultrasonic sensor 30 using the correlation data and then determines various image forming conditions based on the estimated atmospheric pressure; ¶¶ [0039-0042]), and the ultrasonic sensor (30) is utilized for controlling the image forming apparatus (X) and for estimating the barometric pressure (¶¶ [0041]).
Regarding claims 3, 11, and 12, Kawaoka discloses wherein the processor (36) is further configured to detect double feeding of a sheet based on the output signal outputted from the ultrasonic sensor (30) in a period in which the sheet is passing the ultrasonic sensor (control unit 36 detects double feeding of a sheet based on the output signal from ultrasonic sensor 30 when a sheet passes ultrasonic sensor 30; ¶ [0037]), and the ultrasonic sensor (30) is utilized for detecting double feeding of the sheet and for estimating the barometric pressure (ultrasonic sensor 30 is used to detect double feeding of a sheet and for estimating atmospheric pressure; ¶¶ [0037-0038]); wherein the processor (36) is further configured to accept selection of the type of the sheet (as image forming apparatus X accepts different types of sheets, control unit 36 must be able to select a type of sheet; ¶ [0020]), determine a first image forming condition based on the accepted type of the sheet (at least a first image condition based on a sheet size is determined), and determine a second image forming condition based barometric pressure (at least a second image forming condition based on atmospheric pressure is determined; ¶ [0042]); wherein the processor (36) is further configured to set a detection threshold to be used for detecting the double feeding of the sheet based on the accepted type of sheet (control unit 36 must set a predetermined value to determine double feeding of a sheet based on the type of sheet, such as a thick or thin sheet) and detect the double feeding of the sheet based on the set detection threshold and a level of the output signal outputted from the ultrasonic sensor (30) in the period in which the sheet is passing the ultrasonic sensor (control unit 36 detects double feeding of a sheet based on the predetermined value and a level of the output signal from ultrasonic sensor 30 that is output when a sheet passes ultrasonic sensor 30; ¶¶ [0035, 0037]).
Regarding claim 15, Kawaoka discloses a sheet double-feed detection apparatus, comprising: an ultrasonic sensor (30) provided in a conveyance path that conveys a sheet (ultrasonic sensor 30 is provided in a sheet conveyance path; fig. 3); and a processor (36) configured to detect double feeding of the sheet based on an output signal outputted from the ultrasonic sensor (30) in a period in which the sheet is passing through the ultrasonic sensor (control unit 36 detects double feeding of a sheet based on an output signal from ultrasonic sensor 30 when a sheet passes through ultrasonic sensor 30; ¶¶ [0035, 0037]) and estimate a barometric pressure based on the output signal outputted from the ultrasonic sensor (30) in a period in which the sheet is not passing through the ultrasonic sensor (control unit 36 estimates atmospheric pressure based on the signal output from ultrasonic sensor 30 when a sheet is not passing through ultrasonic sensor 30; ¶ [0043]), wherein the ultrasonic sensor (30) is utilized for discriminating double feeding of the sheet and for estimating the barometric pressure (¶ [0044]).
Regarding claim 16, Kawaoka discloses a barometric pressure estimation apparatus, comprising: an ultrasonic sensor (30) provided for a first purpose (to determine double feeding of a sheet) that is different from a second purpose of estimating a barometric pressure (¶ [0044]); and a processor (36) configured to control electronic equipment (X) for the first purpose based on an output signal outputted from the ultrasonic sensor (control unit 36 controls at least conveyance mechanism 20 and a display unit based on detection of double feeding of a sheet; ¶ [0032]), wherein the processor (36) is configured to estimate the barometric pressure for the second purpose based on the output signal outputted from the ultrasonic sensor (control unit estimates atmospheric pressure based on the signal output from ultrasonic sensor 30; ¶ [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kawaoka (JP 2020-034667 A) in view of Watanabe et al. (US 9,429,892 B2).
Regarding claims 2, 10, and 13, Kawaoka discloses the invention as set forth above and further, the ultrasonic sensor (30) is used for estimating the barometric pressure (¶ [0044]); determine a second image forming condition based on barometric pressure (¶ [0041]); the second image forming condition includes a developing voltage or a charging voltage of the image forming apparatus (control unit 36 controls each machine related to image forming processing based on the estimated atmospheric pressure; ¶ [0041]).
Kawaoka is silent on determining a type of sheet using the ultrasonic sensor.
Watanabe et al. teach a processor is configured to discriminate a type of a sheet based on an output signal outputted from an ultrasonic sensor (31, 32) in a period in which the sheet is passing the ultrasonic sensor (control unit 3 discriminates a type, or basis weight, of a sheet based on the signal output from ultrasonic sensor 31/32; c. 5, ll. 46-52), and the ultrasonic sensor (31, 32) is utilized for discriminating the type of the sheet (c. 5, ll. 46-52); wherein the processor (3) is further configured to determine a first image forming condition based on the discriminated type of the sheet (control unit 3 controls image forming conditions based on the type of sheet; c. 6, ll. 8-21); wherein the first image forming condition includes a fixing condition of a fixer (21) provided in the image forming apparatus (c. 6, ll. 11-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawaoka with the sheet type determination of Watanabe et al. to ensure high image quality regardless of the type of sheet.
Regarding claims 4-9, Kawaoka discloses the invention as set forth above, and further, a storage device (36b) configured to store a reference barometric pressure acquired in advance and a reference level that is a level of the output signal outputted form the ultrasonic sensor (30) in a period in which the sheet is not passing through the ultrasonic sensor (ROM 36b stores the correlation data between reference atmospheric pressure and a reference level of the signal output from ultrasonic sensor 30; ¶ [0039]), wherein the processor (36) is configured to estimate the barometric pressure based on the level of the output signal outputted from the ultrasonic sensor (30) in the period in which the sheet is not passing through the ultrasonic sensor (30), and the reference barometric pressure, and the reference level read out from the storage device (control unit 36 estimates atmospheric pressure based on the signal output from ultrasonic sensor 30 when a sheet is not passing, and the correlation data between reference atmospheric pressure and reference ultrasonic sensor output read from ROM 36b; ¶ [0041]); wherein the storage device (36b) further stores a function or a table for estimating the barometric pressure (ROM 36b stores correlation data as a graph or a table; ¶ [0040]); wherein the processor (36) is configured to determine whether a permission condition under which to permit to estimate the barometric pressure is fulfilled (a permission condition may be when image forming apparatus X is switched from OFF to ON; ¶ [0043]), and the processor (36) is configured to, in a case where the permission condition is fulfilled, execute the estimation of the barometric pressure, and in a case where the permission condition is not fulfilled, not execute the estimation of the barometric pressure (control unit 36 determines whether a condition is fulfilled, such as whether image forming apparatus X has been switched from OFF to ON, and if so, executes estimation of atmospheric pressure, and if not, does not execute estimation of atmospheric pressure; ¶ [0043]); wherein the permission condition includes that a period of time in which the image forming apparatus (X) has not formed an image is a predetermined period of time or more (the permission condition may be that image forming apparatus X has just switched from OFF to ON which is some predetermined time that an image has not formed; ¶ [0043]). 
Kawaoka is silent on acquiring a temperature.
Watanabe et al. teaches : an acquisition circuit (60) configured to acquire a temperature related to the image forming apparatus (control unit 60 obtains temperature from a temperatures sensor; c. 19, ll. 38-41); and a storage device (346) configured to store a reference temperature acquired in advance (memory unit 346 stores the relationship between temperature and sonic velocity of expression 9; c. 19, ll. 41-44), wherein the processor is configured to adjust the output of the ultrasonic sensor based on the temperature acquired by the acquisition circuit (steps S205-S212; fig. 8); wherein the acquisition circuit (60) includes a temperature sensor that detects an outside air temperature of the image forming apparatus or a temperature of a fixing unit of the image forming apparatus (a temperature sensor detects temperature near sensor 31/32 which includes temperature of fixing unit 21; c. 19, ll. 38-41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawaoka with the temperature sensing of Watanabe et al. to improve the accuracy of the ultrasonic sensor measurements even when temperature around the sensor varies (Watanabe et al., c. 19, l. 63 – c. 20, l. 3). In modifying the apparatus of Kawaoka with that of Watanabe et al., one of ordinary skill would have known to consider the temperature measurements of Watanabe et al. in the estimated barometric pressure of Kawaoka to improve the pressure estimations. Also, it would have been obvious to one of ordinary skill to perform the estimation of barometric pressure of Kawaoka only when a temperature of the ultrasonic sensor varies from a temperature of a temperature sensor, for greater efficiency and less downtime for estimating pressure. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watanabe et al. (US 9,429,892 B2) in view of Kawaoka (JP 2020-034667 A).
Regarding claim 14, Watanabe et al. disclose a sheet determination apparatus comprising: an ultrasonic sensor (31, 32) configured to be provided in a conveyance path that conveys sheet (ultrasonic sensor 31/32 is provided on a sheet conveyance path; fig. 1); and a processor (3) configured to discriminate a type of the sheet based on an output signal outputted from the ultrasonic sensor (31, 32) in a period in which the sheet is passing through the ultrasonic sensor (control unit 3 discriminates a type, or basis weight, of a sheet based on the signal output from ultrasonic sensor 31/32; c. 5, ll. 46-52), wherein the ultrasonic sensor (31, 32) is utilized for discriminating the type of the sheet (c. 5, ll. 46-52).
Although Watanabe et al. discloses adjusting the ultrasonic sensor output to account for changes in atmospheric pressure (fig. 4B), it is silent on estimating the atmospheric pressure.
Kawaoka teaches estimating a barometric pressure based on an output signal outputted from an ultrasonic sensor (30) in a period in which a sheet is not passing through the ultrasonic sensor (control unit 36 estimates atmospheric pressure based on the signal output from ultrasonic sensor 30 when a sheet is not passing through ultrasonic sensor 30; ¶ [0043]), wherein the ultrasonic sensor (30) is utilized for estimating the barometric pressure (¶ [0044]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Watanabe et al. with the barometric pressure estimation of Kawaoka to control image forming processes in accordance with atmospheric pressure without using a separate sensor (Kawaoka, ¶ [0044]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852